ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                April 26,2004



The Honorable Burt R. Solomons                             Opinion No. GA-01 83
Chair, Committee on Financial
     Institutions                                          Re: Whether 49 U.S.C. 5 14501(c)(l) preempts
Texas House of Representatives                             chapter 145 of the Texas Civil Practice and
Post Office Box 2910                                       Remedies Code (RQ-0123-GA)
Austin, Texas 78768-2910

Dear Representative     Solomons:

         You ask whether 49 U.S.C. 5 14501(c)(l), which prohibits states from regulating motor
carriers of property, preempts chapter 145 of the Texas Civil Practice and Remedies Code, which
provides a residential delivery or in-home service company that has obtained an employee criminal
history background check with a “presumption of no negligence” in certain actions.’

I.      Backwound

        A.       Civil Practice and Remedies Code, Chapter 145

                Chapter 145, which the Seventy-eighth Legislature enacted in the 2003 regular
session, pertains to in-home service companies and residential delivery companies that obtain
criminal history background checks for certain employees whose job duties require entry into homes.
SeeT~x. CIV.PRAC.&REM.CODEANN. $5 145.001-.004(Vemon               Supp. 2004). Yourqueryfocuses
on residential delivery companies, which may also be regulated by federal law governing motor
carriers. Thus, we limit our discussion to residential delivery companies.

         Under chapter 145, the term “residential delivery company” means “a person who employs
a person to, for a fee: (A) deliver an item to another person’s residence; and (B) enter the residence
to place, assemble, or install the item.” Zci.5 145.001(2). Section 145.002 provides that a residential
delivery company



          ‘See Letter from Honorable Burt R. Solomons, Chair, Committee on Financial Institutions, Texas House of
Representatives, to Honorable Greg Abbott, Texas Attorney General (Sept. 30,2003) (on file with Opinion Committee,
also available nf http:l/www.oag.state.tx.us.) [hereinafter Request Letter].
The Honorable       Burt R. Solomons        - Page 2         (GA-01 83)




                   shall obtain from the Department ofPublic Safety or a private vendor
                   approved by the department and offering services comparable to the
                   services offered by the department all criminal history record
                   information relating to an officer, employee, or prospective employee
                   of the company whose job duties require or will require entry into
                   another person’s residence.

Id. 5 145.002,

         Chapter 145 does not impose sanctions against a company that fails to obtain a criminal
history background check for an employee. Rather, it provides a company that has performed a
check as required by section 145.002 with a rebuttable “presumption of no negligence” in an action
for damages brought against the company for negligent hiring. See id. § 145.003(b) (“In an action
to which this section applies, an in-home service company or residential delivery company is
rebuttably presumed to have not acted negligently if [the company obtained criminal history record
information for the employee and the records meet certain criteria.]“). The presumption applies in
an action that:

                           (1) arises out of a criminal act or omission by an officer or
                   employee of the company as to whom the company is required to
                   obtain criminal history record information under Section 145.002;

                           (2) is brought by or on behalf of a person whose home the
                   officer or employee entered while in the performance        of the
                   employee’s job duties, without regard to where the criminal act or
                   omission occurred; and

                           (3) seeks damages from the company for the negligent hiring
                   of the officer or employee.

Id. 5 145.003(a). Thechapteralsoprovides     arebuttable “presumptionofno   negligence”for aperson
who contracts with a company to deliver an item, i.e., a person who hires a residential company as
a subcontractor, if the company has complied with the requirement or if the person requested in
writing that the company comply.* The legislative history indicates that chapter 145’s purpose is to
provide an incentive for residential delivery and in-home service companies to perform employee




          ‘See TEX. Crv. PRAC. &REM. CODE ANN. $145.004 (Vernon Supp. 2004) (p roviding a rebuttable presumption
for a person who contracts with a residential delivay company or an in-home service company “if: (1) the residential
delivery company or in-home service company is in compliance with Section 145.003(b); or (2) thepersonwho        contracts
with the residential delivery company or in-home service company requests that the company obtain a criminal history
background check described by Section 145.002 on any employee ofthe company being sent to deliver, place, assemble,
repair, or install an item and the person’s request is in writing and is delivered to the company prior to the company’s
employee being sent”).
The Honorable Burt R. Solomons               - Page 3          (GA-0183)




criminal history background          checks.’

        B.        Regulatory Scheme for Transportation of Property by Motor Carriers

                 Your questions pertain to the federal-state scheme regulating transportation of
property, particularly household goods. Title 49 of the United States Code generally governs
interstate and international transportation of passengers and property, see 49 U.S.C. 5 13501 (2000)
(granting the federal Surface Transportation Board jurisdiction over transportation between a place
in a state and in another state or country), including household goods, see id. 5 14104 (authorizing
the federal Department of Transportation to issue regulations protecting individual shippers who
transport household goods by motor carriers subject to federal jurisdiction).         For example, the
Carmack Amendment, see id. 9 14706, limits the liability of interstate carriers for loss or damage
to goods shipped in interstate commerce, including household goods, and preempts state-law
remedies. Another federal statute requires interstate household goods carriers to offer shippers
arbitration as a means of settling disputes concerning damage or loss to household goods. See id.
5 14708. And the Federal Motor Carrier Safety Administration has promulgated rules governing
interstate motor carriers of household goods to protect individual shippers. See 49 C.F.R. pt. 375
(2003); see also id. 5 375.101 (“[A] for-hire motor carrier engaged in the interstate transportation
ofhousehold goods, must follow these regulations whenoffering.        . services to individual shippers,
 . . . only when . . transport[ing] household goods for individual shippers by motor vehicle in
interstate commerce.“).

          Historically, while the federal government regulated interstate transportation ofproperty, the
states regulated intrastate transportation of property. In 1994, however, Congress deregulated
intrastate transportation of property by motor carriers in an effort to level the playing field between
air carriers, which were not subject to state regulation, and motor carriers, which were.4 The federal
statute at the heart of your request was enacted as part of that 1994 deregulation effort as 49 U.S.C.




          ‘See SENATE COMM. ON STATE AFFAIRS, BILL ANALYSIS, Tex. H.B. 705,78th Leg., R.S. (2003) (bill analysis
for Senate Committee Report) (“Currently, there is no incentive in [the] statute for ‘in-home service’ or ‘residential
delivery’ companies to perform background checks on their employees. H.B. 705 creates a rebuttable presumption on
any criminal act committed by an employee that the company did not act negligently if it performed a criminal
background check on the employee with a clear result.“); see n/so HOUSE COMM. ON CIVILPRACTICES, BILL ANALYSIS,
Tex. Comm. Substitute H.B. 705,78th Leg., R.S. (2003) (bill analysis for House Committee Report).

         4See Federal   Aviation   Administration   Authorization   Act of 1994, H.R. CONF. REP. No. 103-677 (1994),
reprinted in 1994 U.S.C.C.A.N.     1754.
The Honorable Burt R. Solomons               - Page 4               (GA-01 83)




9 115015andreenactedin      1995 as49U.S.C. 5 14501.6 Modeledon49U.S.C.            9 41713; the Airline
Deregulation Act of 1978: which limits state authority over air carriers, section 14501 prohibits
states from enacting or enforcing a law or regulation related to the price, route, or service of a motor
carrier, freight forwarder, or broker. See 49 U.S.C. § 14501(b)-(c) (2000).

         The provision you ask about, 49 U.S.C. 5 14501(c)(l), articulates the general rule that “a
State     . may not enact or enforce a law, regulation, or other provision having the force and effect
of law related to a price, route, or service of any motor carrier         or any motor private carrier,
broker, or freight forwarder with respect to the transportation of property,” except as provided in
paragraphs (2) and (3). Id. 5 14501(c)(l). Paragraph (2) provides that the general rule prohibiting
state regulation of transportation by motor carriers of property “does not apply to the transportation
of household goods.” Id. 5 14501(c)(2)(B)?

           For purposes of title 49, section 13102(10) defines the term “household                      goods” to mean

                    personal effects and property used or to be used in a dwelling, when
                    a part of the equipment or supply of such dwelling, and similar
                    property if the transportation of such effects or property is --

                             (A) arranged and paid for by the householder, except such
                    term does not include property moving from a factory or store, other
                    than property that the householder has purchased with the intent to
                    use in his or her dwelling and is transported at the request of, and the
                    transportation charges are paid to the carrier by, the householder; or

                              (B) arranged and paid for by another party.




         ‘See Federal Aviation Administration       Authorization     Act of 1994, Pub. L. No. 103-305, 108 Stat. 1569 (1994)
(adding 49 U.S.C. 5 11501).

           %iee Interstate Commerce Commission Termination Act of 1995, Pub. L. No. 104-88, 109 Stat. 803; see also
Interstate Commerce Commission Termination Act of 1995, H.R. COW. REP. NO. 104-422 (1995), reprinted in 1995
U.S.C.C.A.N. 793.

           ‘see Federal Aviation   Administration     Authorization     Act of 1994, H.R. CONF. REP. No. 103.677      (1994),
reprinted in 1994 U.S.C.C.A.N.     1757.

           *See Airline Deregulation   Act of 1978, Pub. L. No. 95-504 9 105,92         Stat. 1705 (now codified at 49 U.S.C.
$41713).

            %mgraph (2) also provides that the general prohibition shall not restrict “safety regulatory authority ofa State
with respect to motor vehicles,” 49 U.S.C. § 14501(c)(2)(A) (2000); state size, weight, or hazardous cargo mute
restrictions, see id.; OI state motor carrier fmancial responsibility    and insurance requirements, see id. Subsection
(c)(2)(C) provides that the general prohibition does not apply to the authority of a state orpolitical subdivision to regulate
nonconsent towing by tow trucks. See id. 5 14501(c)(2)(C).
The Honorable Burt R. Solomons             - Page 5         (GA-0183)




Id. 5 13102(10).‘” In other words, the term “household goods” generally includes “personal effects
and property used or to be used in a dwelling.” See id. Property moving from a factory or store does
not constitute “household goods” unless the householder has purchased it “with the intent to use in
his or her dwelling and [it] is transported at the request of, and the transportation charges are paid
to the carrier by, the householder.” Id. 5 13 102( 1O)(A). In addition, for purposes of federal law, the
term “transportation” includes not just the actual movement ofproperty from one location to another.
See id. 5 13102(21)(A). It also embraces “services related to           movement [ofproperty], including
arranging for, receipt, delivery, elevation, transfer in transit, refrigeration, icing, ventilation, storage,
handling, packing, unpacking, and interchange of passengers and property.” Id. 3 13102(21)(B).

          Consistently with federal law, chapter 643 of the Texas Transportation Code, the state law
governing motor carriers, does not apply to “a motor vehicle registered under the single state
registration system established under [federal law] when operating exclusively in interstate or
international    commerce.”     TEX. TRAMP.      CODE ANN. § 643.002(l)        (Vernon 1999).    The
Transportation Code now expressly limits the Texas Department of Transportation’s (TxDOT)
authority over “prices, routes, or services provided by a motor carrier.” Id. § 643.15 1. Section
643.153 provides TxDOT with authority over a motor carrier transporting household goods, as
defined by 49 U.S.C. 3 13102, including the authority to adopt consumer protection rules. See id.
5 643.153 (Vernon Supp. 2004); see also id. 3 643.001(4) (“‘Household goods’ has the meaning
assigned by 49 U.S.C. Section 13102.“)”

         C.       Federal Preemption

             You ask, in essence, whether federal law preempts chapter 145 of the Civil Practice
and Remedies Code. As the Texas Supreme Court has recently noted:

                          Federal preemption of state law is grounded in the Supremacy
                  Clause of the United States Constitution, which provides that “the
                  Laws of the United States      shall be the supreme Law of the Land;
                  and the Judges in every State shall be bound thereby, any Thing in the
                  Constitution or Laws of any State to the Contrary notwithstanding.”
                  U.S. CONST., art. VI, cl. 2. Under the Supremacy Clause, if a state
                  law conflicts with federal law, the state law is preempted and
                  “without effect.” Maryland v. Louisiana, 451 U.S. 725,746, 101 S.
                  Ct. 2114,68 L. Ed. 576 (1981).

Delta Airlines, Inc. v. Black, 116 S.W.3d 745,748 (Tex. 2003). “A federal law may preempt a state
law expressly[, or it] may.     preempt a state law impliedly, either (i) when the scheme of federal


          “‘49 U.S.C. 5 13102 defines terms for title 49, part B, which includes section 14501. See id. g 13 102 (“In this
part, the following definitions shall apply.   .“).

          “Congress is currently considering legislation that would permit states to enforce federal consumer-protection
statutes and regulations related to the transportation  of household goods in interstate commerce. See S. 1072, 108th
Gong. $4308 (2003) WL 2003 CONG US S 1072.
The Honorable    Burt R. Solomons     - Page 6       (GA-0183)




regulation is sufficiently comprehensive to support a reasonable inference that Congress left no room
for supplementary state regulation or (ii) if the state law actually conflicts with federal regulations.”
Id. (citation omitted). “A state law presents an actual conflict when a party cannot comply with both
state and federal regulations or when the state law would obstruct Congress’ purposes and objectives:
‘The purpose of Congress is the ultimate touchstone’ in every preemption case.” Id. (quoting Retail
Clerks Znt’l Ass’n v. Schermerhorn, 375 U.S. 96, 103 (1963)).

         When Congress adopts a statute that provides a reliable indication of congressional intent
regarding preemption, the scope of federal preemption is determined by the statute. In this case,
preemption of state authority over transportation ofproperty is expressly governed by the statute that
is the focus of your query, 49 U.S.C. 5 14501(c).

II.     Analysis

       You ask three questions about the relationship between chapter 145 of the Civil Practice and
Remedies Code and 49 U.S.C. 5 14501(c):

                         1) Does the requirement of a background        check affect the
                price, route or service of a motor carrier?

                         2) Does 49 U.S.C. 5 14501(c) preempt the application of
                Chapter 145 .        to interstate motor carriers, including those
                transporting household goods?

                         3) Does 49 U.S.C. 5 14501(c) preempt the application of
                Chapter 14.5       . to intrastate motor carriers, including those
                transporting household goods?

Request Letter, supra note 1, at 2.

         As a preliminary matter, we examine the purpose of section 145Ol(c)‘s general prohibition
and savings clauses. Congress enacted section 14501(c) to deregulate intrastate transportation of
property.” As the United States Supreme Court recently noted in construing section 14501 (c)(2)(A),
in the 1994 statute adopting the predecessor to section 14501(c), “Congress reported its finding that
‘the regulation of intrastate transportation of property by the States’ unreasonably burdened free
trade, interstate commerce, and American consumers. Congress therefore concluded that ‘certain
aspects of the State regulatory process should be preempted.“’ City of Columbus v. Ours Garage
and Wrecker Serv., Inc., 536 U.S. 424,440 (2002) (citing Pub. L. No. 103-305,s 601(a)(l)-(a)(2),
108 Stat. 1605). However, while49 U.S.C. 5 14501(c)(l) g enerallypreempts            state laws “related to
a price, route, or service of any motor carrier          with respect to the transportation of property,”
it preserves state authority over certain matters in paragraphs (2)-(3). Id. at 429-30; 49 U.S.C.
14501(c)(l) (2000). It is clear from the Court’s opinion that the power preserved in paragraphs (2)-
(3) relates to states’ authority over intrastate transportation. See City ofColumbus, 536 U.S. at 439.
The Honorable Burt R. Solomons        - Page 7       (GA-0183)




The legislative history also confirms that the savings clauses are intended to preserve existing state
authority over certain intrastate matters, not to give states new regulatory authority, such as the
authority to regulate interstate activities. See Federal Aviation Administration Authorization Act of
 1994, H.R. Conf. Rep. No. 103-677 (1994) reprinted in 1994 U.S.C.C.A.N. 1756 (“The conferees
emphasize that nothing in these new subsections contains a new grant ofFederal authority to a State
to regulate commerce .         The intention of the conferees is solely to identify certain areas that are
not preempted by the preemption provision.“).

         Thus, section 14501(c)(l) limits state authority to regulate transportation       of property
generally while section 14501(c)(2)(B) preserves state authority to regulate intrastate transportation
of household goods. The latter provision does not grant states new authority to regulate interstate
transportation of household goods.

        A.      Does the Chapter 145Background-CheckRequirementAffect the Price,Route,
                or Service of a Motor Carrier?

                 First, you askwhether the chapter 145 background-check requirement       affects amotor
carrier’s price, route, or service. See Request Letter, supra note 1, at 2 (question 1). In essence, you
ask whether the state-law requirement is preempted by 49 U.S.C. § 14501(c)(l), which prohibits a
state from enacting or enforcing “a law, regulation, or other provision having the force and effect of
law related to aprice, route, or service of any motor carrier.     or any motor private carrier, broker,
or freight forwarder with respect to the transportation ofproperty.” 49 U.S.C. § 14501(c)(l) (2000)
(emphasis added).

         Your question assumes that at least some residential delivery companies affected by chapter
 145 of the Civil Practice and Remedies Code are motor carriers within the meaning of the federal
statute, which appears to be a fair assumption. Compare id. 5 13 102( 12) (defining “motor carrier”
to mean “aperson providing motor vehicle transportation for compensation”), with TEX. CIV. PRAC.
&REM. CODEANN. 5 145.001(2) (Vernon Supp. 2004) (defining “residential delivery company” to
mean “a person who employs a person to, for a fee: (A) deliver an item to another person’s
residence; and (B) enter the residence to place, assemble, or install the item”).

         We also note that property delivery by a motor carrier is a service that may fall within the
ambit of federal law. An item that maybe placed, assembled, or installed in a dwelling is “property
under title 49. See 49 U.S.C. 5 13102(10) (2000) (defining “household goods” as property to be
used in a dwelling). In addition, title 49 broadly defines the term “transportation of property” to
embrace “services related to             movement [of property], including arranging for, receipt,
delivery, elevation, transfer in transit, refrigeration, icing, ventilation, storage, handling, packing,
unpacking, and interchange of passengers and property.” Id. 5 13 102(2 l)(B). Thus, under federal
law, transportation of property includes some services provided by a motor carrier in a residence
related to the property it has transported, such as placing, assembling, or installing the property.

       Courts broadly construe 49 U.S.C. 5 14501 (c)( 1). We have not located a case that addresses
whether a state statute requiring motor carriers to perform employee background checks is a “law
The Honorable Burt R. Solomons             - Page 8        (GA-0183)




related to a price, route, or service” of a motor carrier. With respect to state tort actions, in the case
law that comes closest to addressing the issues raised by chapter 145, courts have broadly construed
the phrase “related to a price, route, or service” of a motor carrier to preempt any state action against
a carrier “where the subject matter ofthe action is related to the carrier’s prices, routes, or services.”
Deerskin Trading Post, Inc. v. United Parcel Serv. of Am. Inc., 972 F. Supp. 665, 672 (N.D. Ga.
 1997) (claims for breach of contract, statutory fraud, common-law f?aud, negligence, gross
negligence, unjust enrichment, and imposition of constructive trust preempted by 49 U.S.C.
 14501(c)(l)); seealsoMastercraftZnteriors,      Ltd. v. ABFFreightSys.,    Inc., 284 F. Supp. 2d284,288
(D. Md. 2003) (concluding that 49 U.S.C. 14501(c)(l) preempted “[cllaims of misrepresentation,
negligent misrepresentation,      and unjust enrichment” because they “are tort actions reflecting
 ‘state-imposed obligations external to a contract”‘) (citing Deerskin Trading Post, 972 F. Supp. at
673). Inconstruing49U.S.C.        5 14501(c)(l), these courtsrelyheavilyontheUnited        States Supreme
Court’s interpretation of the Airline Deregulation Act of 1978 (the “Act”),13 which preempts any
state “law, regulation, or other provision having the force and effect of law related to price, route,
or service of an air carrier,” 49 U.S.C. 5 41713(b) (2000). See Deerskin Trading Post, 972 F. Supp.
at 668-73; see also Mustercraft Interiors, 284 F. Supp. 2d at 286 (“[Tlhere is a dearth of case law
interpreting [49 U.S.C. 8 14501(c)], and, thus, case law interpreting the [Act] is particularly
instructive in analyzing the issues in this case.“).‘4 The Court has held that “State enforcement
actions having a connection with or reference to airline ‘rates, routes, or services’ are pre-empted
under [the Act’s preemption provision.]“” Following this precedent, the Supreme Court of Texas,
reasoning that “state tort actions can be state enforcement” that “impose[s] state policies on the
operation of air carriers,” held that the Act preempted a plaintiffs fraud and misrepresentation
claims relating to an airline’s services. See Delta Airlines, 116 S.W.3d at 756-57.

         Clearly, the chapter 145 background-check   requirement relates to motor carriers’ services
and imposes state obligations and policies on motor carriers. See id.; Mastercraft Interiors, 284 F.
Supp. 2d at 286. Accordingly, the background-check        requirement is preempted (as it applies to
motor carriers), as would be any attempt by a state actor to enforce it against a motor carrier. For
the same reason, chapter 145 would also be preempted to the extent it could be construed to create
an affirmative presumption that a motor carrier that failed to perform a criminal history background
check acted negligently.

         While section 145Ol(c)( 1) clearlypreemptschapter   145’s background-checkrequirement    as
it applies to motor carriers, it is less clear whether section 14501(c)(l) preempts chapter 145’s
“presumption ofno negligence.” In the event amotor carrier was sued for a state cause of action that




          ‘3SeeAm. Airlines, Inc. v. Wolens, 513 U.S. 219 (1995); Morales v. Tram WorldAirlines,    Inc., SO4 U.S. 374
(1992).

          “See also supra note 7 (legislative history establishing that predecessor to section 14501(c) modeled on the
Act).

          ‘sMorales, 504 U.S. at 384 (citation omitted).
The Honorable       Burt R. Solomons         - Page 9          (GA-01 83)




was not preempted by section 14501(c)(1)r6 or other federal law,” and the plaintiff established that
the motor carrier owed the plaintiff a duty to perform a criminal history check,” the presumption
would work to the advantage of a carrier that performed a background check consistent with the



           ‘6You do not ask and we do not resolve whether section 14501 (c)( 1) would preempt a state-law cause ofaction
against a motor carrier for negligent hiring. Although cases addressing section 14501(c)(l) generally conclude that it
preempts state tort actions, see, e.g., Masfercraftlnteriors,   284 F. Supp. 2d at 288 (49 U.S.C. 5 14501(c)(l) preempts
claims of misrepresentation,    negligent misrepresentation,  and unjust enrichment); Deerskin Trading Post, 972 F. Supp.
at673 (49U.S.C. 5 1450l(c)(l)preemptsclaimsfornegligence            andgrossnegligence);Rockwel[v.    UnitedParceZSeTv.,
Inc., No. 2:99 CV 57, 1999 WL. 33100089, at **l-2 (D.Vt. July 6, 1999) (49 U.S.C. $ 14501(c)(l) preempts state
personal injury and wmngful death claims), cases addressing the Act suggest that in some instances 49 U.S.C. 5 4 17 13
does not preempt state tort actions for personal injuries against airlines, see, e.g., Charm Y. Tram World Airlines, Inc.,
160 F.3d 1259, 1266 (9th Cir. 1998) (concluding that 49 U.S.C. 5 41713 did not preempt state tort claims for personal
injuries because Congress “did not intend to immunize the airlines from liability for personal injuries caused by their
tortious conduct”); Hodges v. Delta Airlines, Inc., 44 F.3d 334,340 (5th Cir. 1995) (holding that 49 U.S.C. 5 41713 did
not preempt state-law claim for damages against airline based on airline’s alleged negligence in allowing storage in
overhead compartment ofcase ofrum that fell on plaintiff and cut her arm and wrist); Cant ‘lAirlines, Inc. v. Kiefer, 920
S.W.2d 274,279 (Tex. 1996) (holding that 49 U.S.C. 5 41713 did not preempt common-law negligence            claims against
air carriers for personal injuries sustained during flights). See also infix note 17.

           “When a shipper sues a carrier for loss or damages to goods in an interstate move under a valid bill of lading,
the Carmack Amendment, 49 U.S.C. 5 14706, generally preempts state-law claims, including tort claims. See D.M.
Diamond Corp. v. DunbarArmored,         Inc., 124 S.W.3d 655,661 (Tex. App.-Houston         [14thDist.] 2003, no pet.) (“State
law claims that are preempted by the Carmack [Amendment] include the tort of outrage, intentional and negligent
infliction of emotional distress, breach of contract, breach of implied warranty, breach of express warranty, violation of
the Texas [Deceptive Trade Practice Act], slander, misrepresentation,            fraud, negligence and gross negligence.“).
Whether the Carmack Amendment preempts state-law claims for negligence arising from injuries to individuals separate
from loss or damage to property in connection with interstate movement of property, such as injuries arising from an
assault by a carrier’s employee, appears to be an unresolved question. Several courts have suggested in dicta that federal
lawwouldnotpreemptsuchanaction.            SeeRiniv. United VanLines, Inc., 104F.3d502,506(lstCir.          1997) (“[Lliability
arising from separate harm--apart     from the loss or damage of goods--is not preempted. For example, if an employee
of the carrier assaulted and injured the shipper, state law remedies would not be preempted.“); see also Morris v. Covan
 Worldwide Moving, Inc., 144 F.3d 377, 382 (5th Cir. 1998) (“the Carmack Amendment preempts any common law
remedy that increases the carrier’s liability beyond ‘the actual loss or injury to the property,’ unless the shipper alleges
injuries separate%nd apaltfromthose      resulting directlyfromthe  loss ofshippedproperty”)     (citing Rini, 104 F.3d at506-
07); Gordon v. United Van Lines, Inc., 130 F.3d 282, 289.90 (7th Cir. 1997) (“the Cannack Amendment does not
preempt those state law claims that allege liability on a ground that is separate and distinct fromthe loss of, or the damage
to, the goods that were shipped in interstate commerce”) (citing Rini, 104 F.3dat 506);Richter Y. N. Am. Van Lines, Inc.,
 110 F. Supp. 2d 406,4 11 (D. Md. 2000) (“Another non-preempted state cause of action would arise where an employee
of the carrier assaults and injures the shipper.“) (citing Rini, 104 F.3d at 506); cf: Rehm v. Baltimore Storage Co., 300
F. Supp. 2d408,415      (W.D. Va. 2004) (shipp a’s state-law claim to recover for damage to real property not preempted
by the Cannack Amendment).          On the other hand, the only case directly addressing the issue reached the opposite
conclusion. See United Van Lines v. Shooster, 860 F. Supp. 826,829.30 (S.D. Fla. 1992) (holding that state-law claims
arising from alleged assault and battery, committed on shippers by representatives of carrier, v,we preempted by the
Camxick Amendment).

          “See, e.g., Rend Y. Scott Fetzer Co., 990 S.W.2d 732,733, 736 (Tex. 1998) (holding that manufacturer owed
legal duty to customer who was raped by door-to-door vacuum cleaner salesman employed by distributor because
manufacturer retained control over details of distributor’s work); Wheaton Van Lines, Inc. V. Mason, 925 S.W.2d 722,
730 (Tex. Civ. App.-Fort Worth 1996, writ denied) (holding that facts did not establish that interstate moving company
owed duty to plaintiff who sued interstate moving company in connection with assault committed by local booking
agent’s employee in a local move).
The Honorable Burt R. Solomons                - Page 10         (GA-0183)




chapter 145 requirement.    In a case in which a motor carrier asserts the presumption based on a
background check that the carrier performed voluntarily, a court could conclude that the presumption
is not preempted by section 14501(c)(l) because it does not impose state obligations or policies on
motor carriers and it primarily relates to the burden of proof in the civil action as opposed to the
carrier’s services.

         In the event a court were to conclude that the presumption is not preempted, whether the
presumption is severable from the background-check requirement would be a question of state law.
See Exxon Corp. v. Hunt, 475 U.S. 355,376 (1986) (“We leave to the New Jersey Supreme Court
the state-law question whether, or to what extent, the nonpre-empted provisions of the statute are
severable from the pre-empted provisions.“).‘” Because the statute that enacted chapter 145 did not
contain a provision governing its severability,” severability will depend on whetherthepresumption,
which is established in section 145.003, may be given effect without the mandatory background-
check requirement set forth in section 145.002. See TEX. GOV’T CODE ANN. 5 3 11.032(c) (Vernon
1998) (“In a statute that does not contain a provision for severability or nonseverability, if any
provision ofthe statute or its application to any person or circumstance is held invalid, the invalidity
does not affect other provisions or applications of the statute that can be given effect without the
invalid provision or application, and to this end the provisions ofthe statute are severable.“). A court
could determine that the section 145.003 presumption can be given effect without the section
145.002 background-check       requirement.    See TEX. Qv. PRAC. & REM. CODE ANN. $5 145.002
(Vernon Supp. 2004) (requiring a company to “obtain from the Department of Public Safety or a
private vendor approved by the department and offering services comparable to the services offered
by the department all criminal history record information relating to an officer, employee, or
prospective employee of the company whose job duties require or will require entry into another
person’s residence”), ,003 (establishing actions against in-home service and residential delivery
companies in which presumption applies).

         B.        Does 49 U.S.C. 5 14501(c)Preempt Chapter 145 with Respect to Intrastate
                   Motor Carriers, Including Those Transporting Household Goods?

                 You also ask whether “49 U.S.C. 5 14501(c) preempt[s] chapter 145 with respect to
intrastate motor carriers, including those transporting household goods.” See Request Letter, supra
note 1, at 2 (question 3).*’ In essence, you ask us to address the scope of49 U.S.C. 5 14501 (c)(2)(B),
the household goods exception to section 14501(c)(l).




         ‘9Seeako Lenvittv. Jane L., 518 U.S. 137, 139 (1996)(“S everability is of course a matter of state law.“); Ta.
PharmacyAss’n     V. PrudentialIns. Co. @Am., 105 F.3d 1035, 1039 (5thCir. 1997) (“Whetherportions     ofastatestatute
found to contravene federal law are severable is a question of state law.“).

         ?%x Act of May 30,2003,7Sth         Leg., RX, ch. 228,2003      Tex. Gen. Laws 1053

           2’Because 49 USC. 5 14501(c)(2)(B), the household-goods savings clause, pertains to state authority ova
intrastate as opposed to interstate activities, we address your third question, which relates to intrastate activities, before
your second, which relates to interstate activities. See Request Letter, supra note 1, at 2 (questions 2 and 3).
The Honorable Burt R. Solomons       - Page 11     (GA-01 83)




        Section 14501 (c)(2)(B) preserves the authority ofthe State ofTexas to regulate the intrastate
“transportation of household goods.” 49 U.S.C. 5 14501(c)(2)(B) (2000). Thus, we consider the
extent to which chapter 145 pertains to the transportation of household goods within the meaning
of federal law.

        Again, the Texas statute applies to a “residential delivery company,” acompanythat employs
a person to deliver an item to a residence, which the employee enters to place, assemble, or install
the item. See TEX. Crv. PRAC. &REM. CODE ANN. § 145.001(2) (Vernon Supp. 2004). Although
chapter 145 does not define the term “item,” the term refers to property that may be placed,
assembled, or installed in a home, see id., and therefore such items are “household goods” as defined
in49U.S.C. 5 13102(10). Becausedeliveringandplacing,           assembling,orinstallingsuchgoods   falls
within the federal definition of “transportation,“see   49 U.S.C. § 13 102(21) (ZOOO),such a company
engages in “transportation” within the meaning of title 49.

         We havelocatedonlytwocasesapplying49U.S.C.            5 14501(c)(2)(B), bothofwhichconstrue
the term “household goods”narrowly.       See UnitedParcel Serv., Inc. v. Flares-Galarza, 275 F. Supp.
2d 155, 160-61 (D.P.R. 2003) (holding that 49 U.S.C. $5 13102, 14501(c)(2)(B) did not permit
Commonwealth of Puerto Rico to impose excise tax on household goods deliveries by carrier that
did not perform specialized services); A.A. MetcalfMoving          & Storage Co., Inc. v. N. St. Paul-
Maplewood-OakdaleSchs.,        587N.W.2d311,317-19       (Minn. Ct.App. 1998)(holdingthat49U.S.C.
$5 13102, 14501(c) preempted state tariff rate schedules applicable to move of school property,
which did not fall within federal definition of household goods). Based on the legislative history,
a federal district court has held that the term is intended only to “refer to the carriage of goods by
carriers that perform ‘a specialized service requiring skilled workmen,’ including ‘the proper placing
of furniture , , the laying of rugs, hanging of pictures, and other services in connection with the
removal of furniture or fixtures from one location to another.“’ United Parcel Serv., 275 F. Supp.
2d at 160 (citation omitted). Even using this very narrow definition, however, the items referred to
in chapter 145, which are placed, assembled, or installed in homes, are household goods forpurposes
of49 U.S.C. 5 14501(c)(2)(B).

         In sum, section 14501(c)(2)(B) expressly’preserves    state authority to regulate intrastate
transportation ofhousehold goods, and chapter 145 of the Civil Practice and Remedies Code applies
to transportation ofhousehold goods within the meaning ofthat provision. Therefore, to the extent
chapter 145 is preempted by section 14501(c)(l), section 14501(c)(2)(B) saves chapter 145 t?om
preemption with respect to residential delivery companies’ intrastate activities. We note, however,
that section 14501(c)(2)(B) does not preserve state authority with respect to the transportation of
items that arenot household goods. In particular, section 13102, which defines householdgoods      for
section 14501, excludes “property moving from a factory or store, other than property that the
householder has purchased with the intent to use in his or her dwelling and is transported at the
request of, and the transportation charges are paid to the carrier by, the householder.” 49 U.S.C.
 9 13102(10)(A) (2000).
The Honorable Burt R. Solomons       - Page 12      (GA-0183)




        C.      Does 49 U.S.C. 3 14501(c) Preempt Chapter 145 with Respect to Interstate
                Motor Carriers, Including Those Transporting Household Goods?

                 Finally, you ask whether 49 U.S.C. 3 14501(c) preempts chapter 145 with respect to
interstate motor carriers transporting household goods. See Request Letter, supra note 1, at 2
(question 2). As we have discussed, 49 U.S.C. 5 14501(c) was enacted to deregulate intrastate
transportation ofproperty, and 49 U.S.C. 5 14501(c)(2)(B) merely preserves state authority over the
intrastate transportation of household goods. Section 14501(c)(2)(B) does not preserve state
authority over interstate motor carriers transporting household goods and does not save the chapter
 145 background-check     requirement to the extent it applies to such carriers. In the event a plaintiff
were to succeed in bringing a state-law claim for negligent hiring against an interstate motor carrier
fhat is not preempted by federal law, however, a court might apply the chapter 145 “presumption of
no negligence.” See supra part ILA., pp. 8-10.
The Honorable Burt R. Solomons     - Page 13    (GA-01 83)




                                      SUMMARY

                        The employee background-check requirement established by
               section 145.002 of the Texas Civil Practice and Remedies Code is
               preempted by 49 U.S.C. 5 14501(c)(l) to the extent the state-law
               requirement applies to motor carriers regulated by federal law. The
               background-check      requirement is not preempted to the extent it
               applies to motor carriers’ intrastate transportation of household
               goods. See 49 U.S.C. $5 13102(10) (2000) (defining “household
               goods”), 14501(c)(2)(B) (preserving state authority over motor
               canicrs’ transportation of household goods). Although interstate
               transportation of property, including household goods, is generally
               governed by federal law, the chapter 145 “presumption         of no
               negligence” might apply in a state-law tort action against a motor
               carrier that is not preempted by federal law.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Grouter
Assistant Attorney General, Opinion Committee